--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

          This Indemnification Agreement (this “Agreement”), dated as of August
30, 2011, is made by and between XcelMobility Inc., a Nevada corporation (the
“Company”), and the undersigned, who is either a director or an officer of the
Company (the “Indemnitee”), with this Agreement to be deemed effective as of the
date that the Indemnitee first became a director or an officer of the Company.

RECITALS

          A.      The Company is aware that competent and experienced persons
are reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and indemnification, due to the
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

          B.      The Board of Directors of the Company (the “Board”) has
concluded that, to retain and attract talented and experienced individuals to
serve as officers or directors of the Company, it is necessary for the Company
contractually to indemnify certain of such persons and to assume for itself
maximum liability for expenses and damages in connection with claims against
such persons in connection with their service to the Company;

          C.      Section 7502 of Chapter 78 of the Nevada General Corporation
Law, under which the Company is organized (“Section 7502”), empowers the Company
to indemnify by agreement its present and former officers and directors and
persons who serve, at the request of the Company, as directors or officers of
other corporations, partnerships, joint ventures, trusts, or other enterprises
and expressly provides that the indemnification provided by Section 7502 is not
exclusive; and

          D.      The Company desires and has requested the Indemnitee to serve
or continue to serve as a director or an officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company.

          NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:

          1.       Definitions

                    1.1      Agent. For the purposes of this Agreement, “agent”
of the Company means any person who is or was a director or an officer of the
Company or a subsidiary of the Company; or is or was serving at the request of
the Company or a subsidiary of the Company as a director or an officer of
another foreign or domestic corporation, partnership, joint venture, trust, or
other enterprise or an affiliate of the Company. The term “enterprise” includes
any employee benefit plan of the Company, its subsidiaries, affiliates, and
predecessor corporations.

                    1.2      Company. For purposes of this Agreement, the
“Company” includes, in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger that, if its separate existence had continued, would
have had power and authority to indemnify its directors or officers so that any
person who is or was a director or an officer of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director or an officer of another corporation, partnership, joint venture,
trust, or other enterprise, shall stand in the same position under this
Agreement with respect to the resulting or surviving corporation as such person
would have with respect to such constituent corporation if its separate
existence had continued.

--------------------------------------------------------------------------------

                    1.3      Expenses. For the purposes of this Agreement,
“expenses” includes all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements and other out-of-pocket costs) actually and reasonably incurred by
the Indemnitee in connection with the investigation, defense, or appeal of a
proceeding or establishing or enforcing a right to indemnification or
advancement of expenses under this Agreement, Section 7502 or otherwise;
provided, however, that expenses shall not include any judgments, fines, ERISA
excise taxes or penalties, or amounts paid in settlement of a proceeding.

                    1.4      Fines. For purposes of this Agreement, references
to “fines” includes any excise taxes assessed on a person with respect to any
employee benefit plan.

                    1.5      Liabilities. For purposes of this Agreement,
“liabilities” means judgments, fines, ERISA execute taxes or penalties, and
amounts paid in settlement in connection with a proceeding.

                    1.6      Other Enterprises. For purposes of this Agreement,
“other enterprises” includes employee benefit plans.

                    1.7      Proceeding. For the purposes of this Agreement,
“proceeding” means any threatened, pending, or completed action, suit, or other
proceeding, whether civil, criminal, administrative, or investigative.

                    1.8      Subsidiary. For purposes of this Agreement,
“subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company, by the Company
and one or more of its subsidiaries, or by one or more of the Company’s
subsidiaries.

                    1.9      Serving at the Request of the Company. For purposes
of this Agreement, “serving at the request of the Company” includes any service
as a director or an officer of the Company that imposes duties on, or involves
services by, such director or officer with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

          2.       Agreement to Serve. The Indemnitee agrees to serve and/or
continue to serve as an agent of the Company, at the will of the Company (or
under separate agreement, if such agreement exists), in the capacity the
Indemnitee currently serves as an agent of the Company, faithfully and to the
best of his ability, so long as he is duly appointed or elected and qualified in
accordance with the applicable provisions of the charter documents of the
Company or any subsidiary of the Company; provided, however, that the Indemnitee
may at any time and for any reason resign from such position (subject to any
contractual obligation that the Indemnitee may have assumed apart from this
Agreement), and the Company and any subsidiary shall have no obligation under
this Agreement to continue the Indemnitee in any such position.

2

--------------------------------------------------------------------------------

     3.       Directors’ and Officers’ Insurance. The Company shall, to the
extent that the Board determines it to be economically reasonable, maintain a
policy of directors’ and officers’ liability insurance (“D&O Insurance”), on
such terms and conditions as may be approved by the Board.

     4.       Mandatory Indemnification. Subject to Section 9 below, the Company
shall indemnify the Indemnitee:

                    4.1      Third-Party Actions. If the Indemnitee is a person
who was or is a party or is threatened to be made a party to any proceeding
(except an action by or in the right of the Company) by reason of the fact that
the Indemnitee is or was an agent of the Company, or by reason of anything done
or not done by the Indemnitee in any such capacity, against any and all expenses
and liabilities of any type whatsoever incurred by the Indemnitee in connection
with such proceeding if (a) the Indemnitee acted in good faith and in a manner
the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe the Indemnitee’s conduct was unlawful, or (b)
the Indemnitee, if a director or an officer of the Company, did not act or fail
to act in a manner that constituted a breach of the Indemnitee’s fiduciary
duties as a director or an officer or such Indemnitee’s breach of those duties
did not involve intentional misconduct, fraud, or a knowing violation of law;
and

                    4.2      Derivative Actions. If the Indemnitee is a person
who was or is a party or is threatened to be made a party to any proceeding by
or in the right of the Company to procure a judgment in its favor by reason of
the fact that the Indemnitee is or was an agent of the Company, or by reason of
anything done or not done by the Indemnitee in any such capacity, against any
and all expenses and liabilities incurred by the Indemnitee in connection with
such proceeding if (a) the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Company, or (b) the Indemnitee, if a director or an officer of the
Company, did not act or fail to act in a manner that constituted a breach of the
Indemnitee’s fiduciary duties as a director or an officer or such Indemnitee
breach of those duties involved intentional misconduct, fraud, or a knowing
violation of law; except that no indemnification under this subsection shall be
made in respect of any claim, issue, or matter as to which the Indemnitee shall
have been adjudged by a court of competent jurisdiction, after the exhaustion of
all appeals therefrom, to be liable to the Company or for amounts paid in
settlement to the Company, unless and only to the extent that the court in which
such proceeding was brought or another court of competent jurisdiction
determines upon application that, in view of all the circumstances of the case,
the Indemnitee is fairly and reasonable entitled to indemnity for such expenses
as the court deems proper; and

                    4.3      Exception for Amounts Covered by Insurance.
Notwithstanding the foregoing, the Company shall not be obligated to indemnify
the Indemnitee for expenses or liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA excise taxes or penalties, and
amounts paid in settlement) to the extent such have been paid to the Indemnitee
by D&O Insurance.

3

--------------------------------------------------------------------------------

          5.       Partial Indemnification and Contribution.

                    5.1      Partial Indemnification. If the Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of any expenses or liabilities of any type whatsoever
incurred by the Indemnitee in connection with a proceeding but is not entitled,
however, to indemnification for all of the total amount thereof, then the
Company shall nevertheless indemnify the Indemnitee for such total amount except
as to the portion thereof to which the Indemnitee is not entitled to
indemnification.

                    5.2      Contribution. If the Indemnitee is not entitled to
the indemnification provided in Section 4 for any reason other than the
statutory limitations set forth in the Nevada General Corporation Law, then in
respect of proceeding in which the Company is jointly liable with the Indemnitee
(or would be if joined in such proceeding), the Company shall contribute to the
amount of expenses and liabilities paid or payable by the Indemnitee in such
proportion as is appropriate to reflect (a) the relative benefits received by
the Company on the one hand and the Indemnitee on the other hand from the
transaction from which such proceeding arose and (b) the relative fault of the
Company on the one hand and of the Indemnitee on the other hand in connection
with the events that resulted in such expenses, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of the Indemnitee on the other hand shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information,
and opportunity to correct or prevent the circumstances resulting in such
expenses, judgments, fines, or settlement amounts. The Company agrees that it
would not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation or any other method of allocation which does
not take account of the foregoing equitable considerations.

          6.       Mandatory Advancement of Expenses.

                    6.1      Advancement. Subject to Section 9 below, the
Company shall pay as incurred and in advance of the final disposition of a civil
or criminal proceeding all expenses incurred by the Indemnitee in connection
with defending any such proceeding to which the Indemnitee is a party or is
threatened to be made a party by reason of the fact that the Indemnitee is or
was an agent of the Company or by reason of anything done or not done by the
Indemnitee in any such capacity. The Indemnitee hereby undertakes to promptly
repay such amounts advanced only if, and to the extent that, it shall ultimately
by determined that the Indemnitee is not entitled to be indemnified by the
Company under the provisions of this Agreement, the Articles of Incorporation or
Bylaws of the Company, the Nevada General Corporation Law, or otherwise. The
advances to be made hereunder shall be paid by the Company to the Indemnitee
within thirty (30) days following delivery of a written request therefor by the
Indemnitee to the Company.

                    6.2      Exception. Notwithstanding the foregoing provisions
of this Section 6, the Company shall not be obligated to advance any expenses to
the Indemnitee arising from a lawsuit filed directly by the Company against the
Indemnitee if an absolute majority of the members of the Board reasonably
determines in good faith, within thirty (30) days of the Indemnitee’s request to
be advanced expenses, that the facts known to them at the time such
determination is made demonstrate clearly and convincingly that the Indemnitee
acted in bad faith. If such a determination is made, the Indemnitee may have
such decision reviewed in the manner set forth in Section 8.5 hereof, with all
references therein to “indemnification” being deemed to refer to “advancement of
expenses,” and the burden of proof shall be on the Company to demonstrate
clearly and convincingly that, based on the facts known at the time, the
Indemnitee acted in bad faith. The Company may not avail itself of this Section
6.2 as to a given lawsuit if, at any time after the occurrence of the activities
or omissions that are the primary focus of the lawsuit, the Company has
undergone a change in control. For this purpose, a “change in control” shall
mean a given person of group of affiliated persons or groups increasing their
beneficial ownership interest in the Company by at least twenty (20) percentage
points without advance Board approval.

4

--------------------------------------------------------------------------------

          7.       Notice and Other Indemnification Procedures.

                    7.1      Notification. Promptly after receipt by the
Indemnitee of notice of the commencement of or the threat of commencement of any
proceeding, the Indemnitee shall, if the Indemnitee believes that
indemnification with respect thereto may be sought from the Company under this
Agreement, notify the Company of the commencement or threat of commencement
thereof.

                    7.2      Insurance. If, at the time of the receipt of a
notice of the commencement of a proceeding pursuant to Section 7.1 hereof, the
Company has D&O Insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such D&O Insurance policies.

                    7.3      Defense. In the event the Company shall be
obligated to advance the expenses for any proceeding against the Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by the Indemnitee (which approval shall not be
unreasonably withheld), upon the delivery to the Indemnitee of written notice of
its election to do so. After delivery of such notice, approval of such counsel
by the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to the Indemnitee under this Agreement for any fees of
counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that (a) the Indemnitee shall have the right to employ the
Indemnitee’s own counsel in any such proceeding at the Indemnitee’s expense; (b)
the Indemnitee shall have the right to employ the Indemnitee’s own counsel in
connection with any such proceeding, at the expense of the Company, if such
counsel serves in a review, observer, advice, and counseling capacity and does
not otherwise materially control or participate in the defense of such
proceeding; and (c) if (i) the employment of counsel by the Indemnitee has been
previously authorized by the Company, (ii) the Indemnitee shall have reasonably
concluded that there may be conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (iii) the Company shall not,
in fact, have employed counsel to assume the defense of such proceeding, then
the fees and expenses of the Indemnitee’s counsel shall be at the expense of the
Company.

5

--------------------------------------------------------------------------------

          8.       Determination of Right to Indemnification.

                    8.1      Success on Merits. To the extent the Indemnitee has
been successful on the merits or otherwise in defense of any proceeding referred
to in Section 4.1 or 4.2 of this Agreement or in the defense of any claim,
issue, or matter described therein, the Company shall indemnify the Indemnitee
against expenses actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense, or appeal of such proceeding, or
such claim, issue, or matter, as the case may be.

                    8.2      Proof by Company. In the event that Section 8.1 is
inapplicable, or does not apply to the entire proceeding, the Company shall
nonetheless indemnify the Indemnitee unless the Company shall prove by clear and
convincing evidence to a forum listed in Section 8.4 below that the Indemnitee
has not met the applicable standard of conduct required to entitle the
Indemnitee to such indemnification.

                    8.3      Termination of Proceeding. The termination of any
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere its equivalent, does not, of itself, create a presumption that a
person (a) did not act in good faith and in a manner the person reasonably
believed to be in or not opposed to the best interests of the Company, (b) with
respect to any criminal action or proceeding, that the person had reasonable
cause to believe that the person’s conduct was unlawful, or (c) the person’s act
or failure to act constituted a breach of the person’s fiduciary duties as a
director or an officer or the person’s breach of those duties involved
intentional misconduct, fraud, or a knowing violation of law.

                    8.4      Applicable Forums. The Indemnitee shall be entitled
to select the forum in which the validity of the Company’s claim under Section
8.2 hereof that the Indemnitee is not entitled to indemnification will be heard
from among the following, except that the Indemnitee can select a forum
consisting of the stockholders of the Company only with the approval of the
Company and, if the Indemnitee is a director or an officer at the time of such
determination, the determination shall be made in accordance with (a), (b), (c)
or (d) below at the election of the Company:

                                        (a)      A majority vote of the
directors who are not parties to the proceeding for which indemnification is
being sought even though less than a quorum;

                                        (b)      By a committee of directors who
are not parties to the proceeding for which indemnification is being sought
designated by a majority vote of such directors, even though less than a quorum;

                                        (c)      If there are no directors who
are not parties to the proceeding for which indemnification is sought, or if
such directors so direct, by independent legal counsel in a written opinion;

                                        (d)      The stockholders of the
Company;

6

--------------------------------------------------------------------------------

                                        (e)      A panel of three arbitrators,
one of whom is selected by the Company, another of whom is selected by the
Indemnitee and the last of whom is selected by the first two arbitrators so
selected; or

                                        (f)      A court having jurisdiction of
subject matter and the parties.

                    8.5      Submission. As soon as practicable, and in no event
later than thirty (30) days after the forum has been selected pursuant to
Section 8.4 above, the Company shall, at its own expense, submit to the selected
forum its claim that the Indemnitee is not entitled to indemnification, and the
Company shall act in the utmost good faith to assure the Indemnitee a complete
opportunity to defend against such claim.

                    8.6      Appeals. If the forum selected in accordance with
Section 8.4 hereof is not a court, then after the final decision of such forum
is rendered, the Company or the Indemnitee shall have the right to apply to a
court of Nevada, the court in which the proceeding giving rise to the
Indemnitee’s claim for indemnification is or was pending, or any other court of
competent jurisdiction, for the purpose of appealing the decision of such forum,
provided that such right is executed within sixty (60) days after the final
decision of such forum is rendered. If the forum selected in accordance with
Section 8.4 hereof is a court, then the rights of the Company or the Indemnitee
to appeal any decision of such court shall be governed by the applicable laws
and rules governing appeals of the decision of such court.

                    8.7      Expenses for Interpretation. Notwithstanding any
other provision in this Agreement to the contrary, the Company shall indemnify
the Indemnitee against all expenses incurred by the Indemnitee in connection
with any hearing or proceeding under this Section 8 involving the Indemnitee and
against all expenses incurred by the Indemnitee in connection with any other
proceeding between the Company and the Indemnitee involving the interpretation
or enforcement of the rights of the Indemnitee under this Agreement unless a
court of competent jurisdiction finds that each of the material claims and/or
defenses of the Indemnitee in any such proceeding was frivolous or not made in
good faith.

          9.       Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement in the following circumstances:

                    9.1      Claims Initiated by Indemnitee. To indemnify or
advance expenses to the Indemnitee with respect to proceedings or claims
initiated or brought voluntarily by the Indemnitee and not by way of defense,
except with respect to proceedings specifically authorized by the Board or
brought to establish or enforce a right to indemnification and/or advancement of
expenses arising under this Agreement, the charter documents of the Company or
any subsidiary, or any statute or law or otherwise, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board finds it to be appropriate; or

                    9.2      Unauthorized Settlements. To indemnify the
Indemnitee hereunder for any amounts paid in settlement of a proceeding unless
the Company consents in advance in writing to such settlement, which consent
shall not be unreasonably withheld; or

7

--------------------------------------------------------------------------------

                    9.3      Securities Law Actions. To indemnify the Indemnitee
on account of any suit in which judgment is rendered against the Indemnitee for
an accounting of profits made from the purchase or sale by the Indemnitee of
securities of the company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state, or local statutory law; or

                    9.4      Unlawful Indemnification. To indemnify the
Indemnitee if a final decision by a court having jurisdiction in the mater shall
determine that such indemnification is not lawful. In this respect, the Company
and the Indemnitee have been advised that the Securities and Exchange Commission
takes the position that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication.

          10.      Non-Exclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights that the Indemnitee may have under any provision
of law, the Company’s Certificate of Incorporation or Bylaws, the vote of the
Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to action in the Indemnitee’s official capacity and to action
in another capacity while occupying the Indemnitee’s position as an agent of the
Company, and the Indemnitee’s rights hereunder shall continue after the
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors, and administrators of the Indemnitee.

          11.      General Provisions.

                    11.1      Interpretation of Agreement. It is understood that
the parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification and advancement of expenses to the Indemnitee to the
fullest extent now or hereafter permitted by law, except as expressly limited
herein.

                    11.2      Severability. If any provision or provisions of
this Agreement shall be held to be invalid, illegal, or unenforceable for any
reason whatsoever, then: (a) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal, or unenforceable that are not themselves invalid,
illegal, or unenforceable) shall not in any way be affected or impaired thereby;
and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal, or unenforceable,
that are not themselves invalid, illegal, or unenforceable) shall be construed
so as to give effect to the intent manifested by the provision held invalid,
illegal, or unenforceable and to give effect to Section 11.1 hereof.

                    11.3      Modification and Waiver. No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

8

--------------------------------------------------------------------------------

                    11.4      Subrogation. In the event of full payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary or desirable to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights.

                    11.5      Counterparts. This Agreement may be executed in
one or more counterparts, which shall together constitute one agreement.

                    11.6      Successors and Assigns. The terms of this
Agreement shall bind, and shall inure to the benefit of, the successors and
assigns of the parties hereto. The indemnification and advancement of expenses
provided by, or granted pursuant to, this section shall, unless otherwise
provided when authorized or ratified, continue as to a person who has ceased to
be a director or an officer and shall inure to the benefit of the heirs,
executors, and administrators of such a person.

                    11.7      Notice. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed duly
given if (a) delivered by hand and receipted for by the party addressee, or (b)
mailed by certified or registered mail, with postage prepaid, on the third
business day after the mailing date. Addresses for notice to either party are as
shown on the signature page of this Agreement or as subsequently modified by
written notice.

                    11.8      Governing Law. This Agreement shall be governed
exclusively by and construed according to the laws of the state of Nevada, as
applied to contracts between Nevada residents entered into and to be performed
entirely within Nevada .

                    11.9      Consent to Jurisdiction. The Company and the
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the state of Nevada for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement.

                    11.10     Attorneys’ Fees. In the event Indemnitee is
required to bring any action to enforce rights under this Agreement (including,
without limitation, the expenses of any proceeding described in Section 4), the
Indemnitee shall be entitled to all reasonable fees and expenses in bringing and
pursuing such action, unless a court of competent jurisdiction finds each of the
material claims of the Indemnitee in any such action was frivolous and not made
in good faith.

9

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have entered into this
Indemnification Agreement effective as of the date first written above.

XCELMOBILITY, INC.   INDEMNITEE:                 By: /s/Ge Renyan   /s/ Gregory
D. Tse         Name: Ge Renyan   Gregory D. Tse       (Print Name) Title: Chief
Executive Officer    

[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------